Citation Nr: 0111042	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  94-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lupus anticoagulant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim.

In January 2000, this case was remanded so that the RO could 
provide the veteran with the opportunity to appear at a 
personal hearing before a member of the Board.  Thereafter, 
in February 2001, the veteran presented testimony at a 
hearing before the undersigned Board member.  A transcript of 
this hearing has been made and associated with the claims 
folder.  At the time of the hearing, the veteran submitted 
additional documentary evidence, which was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. 20.1304 (2000).  
This additional evidence has been associated with the 
veteran's VA claims folder.


REMAND

The veteran is seeking entitlement to service connection for 
lupus anticoagulant.  He essentially contends that he first 
developed lupus anticoagulant while on active duty.  In 
support of this contention, he has pointed to his service 
medical records, which reflect that in September 1980, 
serology testing was found to be RPR [rapid plasma reagin] 
reactive.  The veteran contends that subsequent testing 
revealed this positive RPR test to be merely a false 
positive, which can be indicative of lupus anticoagulant.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional evidentiary 
development is necessary before the veteran's claims can be 
adjudicated.

VA treatment records reveal that in March 1992, the veteran 
was evaluated for a history of multiple arterial and venous 
thromboses.  The VA examiner noted that the veteran's history 
was suggestive of a hyper-coagulated state, and that his 
history of positive antiphospholipid antibody and false-
positive RPR were suggestive of lupus anticoagulant.  
Subsequent records reveal that the veteran has since been 
diagnosed on numerous occasions with both lupus anticoagulant 
and lupus coagulopathy syndrome.

During his February 2001 personal hearing, the veteran 
submitted a page from the Merck Manual (edition unknown) 
pertaining to lupus anticoagulant.  The Merck Manual defined 
lupus anticoagulant as a common anticoagulant that was first 
identified in patients with systemic lupus erythematosus, but 
that has since been recognized in patients with a variety of 
disorders.  It is noted that although the anticoagulant 
interferes with the function of procoagulant phospholipid in 
clotting tests in vitro, patients with only lupus 
anticoagulant do not bleed excessively.  It has been 
determined that the anticoagulant apparently does not 
interfere with the function of the procoagulant phospholipid 
on cell surfaces in vitro.  Paradoxically, it is noted that 
for unknown reasons patients with lupus anticoagulant are at 
increased risk for thrombosis, which may be either venous or 
arterial.  It is further noted that some patients with lupus 
anticoagulant will have a false-positive VDRL (venereal 
disease research laboratory) test for syphilis.

In light of the aforementioned evidence, the Board finds that 
the veteran has submitted competent evidence suggesting that 
his lupus anticoagulant may be related to the false-positive 
RPR obtained in service.  The Board believes that a review of 
the veteran's medical records by an appropriate specialist is 
warranted, in order to specially address the likelihood of a 
relationship between the veteran's in-service false-positive 
RPR and his subsequent diagnosis of lupus anticoagulant.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).

The aforementioned evidence suggests that the veteran's lupus 
anticoagulant may represent only a laboratory finding, and 
not an actual disability for which VA compensation benefits 
are payable.  See 61 Fed. Reg. 20445 (May 7, 1996); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  The 
medical evidence also suggests that the veteran has been 
diagnosed with several disabilities that have been found to 
be related to his lupus anticoagulant.  For example, the 
record reflects that the veteran has been diagnosed a history 
of venous and arterial thromboses, and with recurrent deep 
vein thrombosis, a history of seizures, and two cerebral 
vascular accidents.  It appears that numerous VA examiners 
have suggested that a relationship exists between the 
veteran's lupus coagulant and these disorders.  

In light of the complicated nature of the veteran's medical 
history, including the variety of disabilities for which he 
has received treatment throughout the past decade, the Board 
finds that it would be useful if the VA examiner was asked to 
specifically identify each current disability that may 
related to the veteran's lupus anticoagulant.

The VCAA requires that VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  While this case is in remand status, the RO should 
review the veteran's claims file and ensure that all 
notification action required by the VCAA is completed in 
full.  In addition, the RO should also ensure that any all 
relevant records are obtained and associated with the claims 
folder, including the veteran's most recent VA treatment 
records.


Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
his representative and inform them of the 
type of evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically 
request that the veteran provide the 
names and addresses of any additional 
health care providers who may possess 
additional records pertinent to his 
claims which are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
Regardless of the veteran's response, the 
RO should attempt to obtain his most 
recent VA treatment records.

2.  The veteran's medical records should 
be reviewed by a specialist in hematology 
in order to determine the nature and 
etiology of his claimed lupus 
anticoagulant. The examiner must review 
the veteran's claims folder and a copy of 
the remand, and acknowledge their receipt 
and review in any report generated as a 
result of this remand.  The examiner must 
respond to the following questions and 
provide a complete rationale for any 
opinion expressed as a result:

a.) Please render an opinion as to 
whether the veteran has lupus 
anticoagulant.  If so, does lupus 
anticoagulant constitute a disability 
or is it merely a laboratory finding?

b.) If found, please discuss the 
etiology of the veteran's lupus 
coagulant.  In particular, please 
comment on whether is at least as 
likely as not that the veteran's lupus 
anticoagulant is related to any 
incident of military service, to 
include the positive RPR test in 
September 1980.

c.) Please identify any disabilities 
found to be related to the veteran's 
lupus anticoagulant.

If, in answering these questions, the 
examiner determines that physical 
examination and/or diagnostic testing of 
the veteran, or a consultation with an 
appropriate specialist is necessary, such 
should be accomplished.  The report of 
the examiner should be associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
veteran's VA claims folder and ensure 
that all developmental and notification 
actions required by VCAA have been 
completed in full.  Thereafter, the RO 
should readjudicate the veteran's claim.   
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




